In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus regarding an expedited election matter and was considered in a manner prescribed by law. Upon consideration thereof,
IT IS ORDERED by the court that the writ of mandamus be, and the same is hereby, granted, effective March 14, 1994, and that respondents place the petition for a township zoning referendum with respect to Genoa Township on the May 3, 1994 election ballot.
Moyer, C.J., AW. Sweeney, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Douglas, J., not participating.